Title: Pennsylvania Assembly: Reply to the Governor, 19 August 1755
From: Pennsylvania Assembly
To: 


The Assembly’s long message of August 8 to Governor Morris had been the first heavy salvo in the battle over taxation of the proprietary estates. Words, however, could scarcely effect the settlement of the issue, since the governor insisted he was enjoined from approving such bills by the terms of his commission from the Proprietors, and the Assembly was equally insistent that the clear meaning of both the Pennsylvania and English Constitutions was that such privileged tax exemptions were unjust and unlawful. Meanwhile each side looked to the pressure of events to force a decision in its favor.
In a short message, August 9, Morris demanded action on a militia bill such as he had often proposed and on the 12th sent down a long, point-by-point reply (read August 13) to the Assembly’s message of the 8th. As usual, Franklin was a member of the committee named to prepare a response. Meanwhile the Assembly in turn sent Morris a brief message indicating their irritation at his verbosity and asked for a “final Answer” on the appropriation bill. On the 14th, in another brief communication, the governor re-affirmed his insistence on the amendments. Next, noting that the governor’s commission from the Proprietors for disposing of lands in the province forbade his making free grants from the proprietary estates as Morris had offered to do on July 29 to encourage enlistments for a new expedition to the Ohio country, the Assembly had the “Commission of Property” read into its minutes on August 16. On this same day a group of the Proprietors’ friends, led by Mayor William Plumsted, who pledged £50, and Chief Justice William Allen, who pledged £100, offered to contribute £500 if the Assembly would pass the £50,000 bill retaining the amendment exempting proprietary lands from taxation. This offer was made, the subscribers said, in view of the Assembly’s “estimate” that under the terms of the proposed bill the proprietary share of the tax would not amount to a one-hundredth part of the total revenue, and hence they did not want such an important measure held up by “a Matter so very trifling.” After consideration in the House on August 16 and 18, the message printed here was transcribed and sent to the governor on August 19 following an Assembly resolution condemning the offer of £500 as “Improper.”
 
May it please the Governor,
[August 19, 1755]
How disagreeable soever the Task may be, to wade through all the Misrepresentations in the Governor’s long Message of the Thirteenth Instant, a Regard to Truth, and to Truths of Importance to the Welfare of our Country, will oblige us to submit to it.
The Governor is pleased to tell us, that “when he sent down our Bill for raising Fifty Thousand Pounds, with Amendments, he expected we should have returned it with the Amendments, and informed him which of them we agreed to, this being the common and ordinary Method in such Cases.” The Governor allows in this Message, that we have by Charter “the Powers and Privileges of an Assembly, according to the Rights of the Freeborn Subjects of England, and as is usual in any of the King’s Plantations in America:” Now, we take it to be one of those Privileges and Powers of an Assembly, to have their Money Bills, granting Supplies to the Crown, accepted as they are tendered, if at all accepted, and that without any Proposal of Amendments. We think this is a Privilege claimed and used by the House of Commons, and as far as we know by all the Assemblies in America; so that it is far from being the common and ordinary Method to receive and debate on Amendments proposed by the Governor to such Bills. It is therefore without Foundation, that the Governor supposes we agreed to all the other Amendments, merely because we offered no Reasons against any of them, but that which related to taxing the Proprietary Estate. For we even made that Step of Deviation from the common and ordinary Method, entirely in Consideration that the Occasion for the Supply was uncommon and extraordinary, hoping thereby to come more speedily to a happy Conclusion in the Business of the Session, and without the least Intention that it should ever be drawn into Precedent.
The Governor still insists, that taxing the Proprietary Estate, tho’ it be to free it from French Encroachments, will be an Encumbrance on that Estate. Be it so then, since the Governor will have it so, for our Differences are less about Words than Things: Does this however prove the Validity of the Prohibitory Clause in his Commission? or that it is equitable and just the Proprietary Estate alone should be exempt from a Tax which all the Estates in Britain and her Colonies now bear, or must bear, to free that very Estate from Encroachments and Encumbrance?
The Governor is “not fortunate enough, he is pleased to say, to comprehend the Force of our Reasonings on this Head, that are drawn from the Fourth Section of the Royal Charter;” which, though it gives Power to the “Proprietaries and their Deputies and Lieutenants to make Laws, does not alter the Relation between a Principal and his Deputy, or make the Deputy equal to, or independant of, the Principal, &c.” We will therefore, for the Governor’s Satisfaction, endeavour to express our Sentiments yet plainer, if possible, and enforce them farther. The Royal Charter grants “full, free and absolute Power (not only to the Proprietary and his Heirs) but to his and their Deputies and Lieutenants, to enact any Laws whatsoever, for raising Money for the Safety of the Country, according to their best Discretion, with the Assent of the Freemen,” &c. But the Governor objects, notwithstanding this full and free Power granted by the Royal Charter to me as the Proprietaries Deputy, I cannot use my best Discretion in this Case, nor enact the proposed Law, because there is in my Commission a Prohibitory Clause or Saving which restrains me; and if I should pass it, such Prohibition notwithstanding, the Law would not be valid. To this we answered, that no Prohibition of the Proprietaries can lessen or take away from the Lieutenant Governor any Power he is vested with by the Royal Charter; and, in Support of this, as an Argument, at least to the Governor, produced to him an Opinion of the Proprietary and Governor’s former Council, on the Case of a Proviso or Saving in the Lieutenant’s Commission, that restrained, in favour of the Proprietary, the Power of making Laws which is granted to the Lieutenant in the Royal Charter. This Opinion (which the Governor allows to be a good One) declares that Saving to be void in itself, and that any Laws passed by the Lieutenant shall be valid, the Saving notwithstanding. But the Governor would distinguish it away, by alledging, “that though the Opinion was good in that Case, it is not applicable to all Cases.” If it is applicable to the present Case, it is all that is necessary for our Purpose, which was to shew, that a Proviso in his Commission, restricting the Powers granted him by Charter, was void in itself; and that if he passed a Law contrary to the Proviso, the Law would be valid. The “Relation between the Principal and his Deputy” still remains entire; the Deputy is dependant on the Principal, and may be removed by him at Pleasure. But as the Principal cannot give Powers to the Deputy which he has not himself, so neither can he lessen the Powers given to the Deputy by the Charter. If the Proprietary can, by Prohibitory Clauses in his Commission, restrain the Deputy from passing any one Law which otherwise he had Power by the Charter to pass, he may by the same Rule restrain him from passing every Law, and so the Deputy would be no Deputy. That the Charter makes the Proprietary “civilly answerable for what is done in the Province by their Lieutenants,” we conceive to be a Mistake. The Proprietary is, by the Charter, made answerable for any Misdemeanour that he himself shall commit, or by any wilful Default or Neglect permit, against the Laws of Trade and Navigation. But if the Deputy commits a Misdemeanour, which the Proprietary does not permit, through his own wilful Default or Neglect, we presume he is not answerable for such Misdemeanour by the Charter; and less, in Reason, now, than when the Charter was given; as by an Act of Parliament of later Date, every Deputy appointed by the Proprietary, must, before he can act as such, receive the Royal Approbation. The very Nature and Reason of the Thing, moreover, seems to us to show, that a Deputy to do a Thing, should have all the Powers of the Principal necessary for doing that Thing; and every Lieutenant or Deputy Governor, is, by the Nature of his Office, and the Reason of his Appointment, to supply or hold the Place of a Governor. But the Royal Charter being so express and plain in the Point, leaves us under no Necessity of investigating this Truth by Reason. Should our Constituents, when they chose us to represent them in Assembly, not only instruct us, but even take Bonds of us, that we should assent to no Law for the better and more effectual Recovery of the Proprietary Quitrents, if such a Law were required of us, or thought necessary by the Governor: Would he think such Prohibitions or Bonds valid? Would he not say they were void in themselves, as forbidding what he thinks a just and reasonable Thing, depriving us of the Right of using our best Discretion, and restraining the Powers granted to us by Charter. The Case we conceive to be the same with respect to the Proprietaries Lieutenant (who is their Representative) if he is so restrained as the Governor thinks himself to be. “The Government, and the Exercise of the Government, are inseparable,” says Chief Justice Pollexfen, a famous Lawyer, “and wherever the Government is granted, the Exercise of that Government is meant and included. If the King grant to any one the Government of Jamaica, or the like,” continues he, “sure no one will say, that that is not a Grant of the Exercise of the Government there!” And we suppose this is as good Law, with regard to the Grant of the Government of Pennsylvania.
The Governor is pleased to say, that he cannot help observing, that we formerly used the same Arguments against the Validity of Royal Instructions. We have all due Respect and Deference for Royal Instructions; the King has not any where a more dutiful and loyal People; but what does the Governor intend by the Validity of Instructions? Does he mean that they are Laws in the Colonies? And if the Royal Instructions were such, does it follow that Proprietary Instructions have the same Validity? We apprehend there may be some Difference, but at present it is not necessary to discuss it.

For our doubting in the least the Governor’s Power to make the offer’d Grants of Land (free of Purchase Money and Quitrent for Fifteen Years) in the Behalf of the Proprietary, he is pleased to treat us with great Contempt on account of our Ignorance, observing, that “it is something very extraordinary, that the Representative Body of Pennsylvania should know so little of the Affairs of the Province, as never to have been informed, that the Governor grants the Proprietary Lands under a certain Power of Attorney, regularly proved and recorded, called a Commission of Property: That this Power was formerly vested in private Persons, but for some Years past has been given to the Governors; and being the Foundation of Property, cannot be unknown to any the least acquainted with the Circumstances of the Province. And now, continues the Governor, to ask a Question or two in my Turn, How could you think that the Lands in the Province were granted under the Powers of a Commission [meaning his Commission as Lieutenant Governor] which expresly prohibits the Granting of any?” Really we should be very ignorant indeed if we thought so; but it happens, may it please the Governor, that we are perfectly well acquainted with all these Matters, and have even now lying before us an authentic Copy of that certain Power of Attorney, called a Commission of Property, which we suppose most, who have read the Governor’s Message, are persuaded gives him full Powers to make the Grants of Land, which in his Message of the Twenty-eighth past, he proposed “to make to such Persons as shall now engage to go upon an Expedition to remove the French from their Encroachment on the River Ohio, without any Purchase Money, and free of Quitrent for Fifteen Years.” Our Copy of this Commission is taken from the Records, and certified to be a true One, under the Hand and Office Seal of the Master of the Rolls. We have examined it thoroughly to find the Powers by which those Grants were to be made, and unfortunately (we are sorry we are obliged to say it to the Governor) there is no such Thing; not even a Syllable of the Kind: But on the contrary, after a Power given to the Governor to grant Lands claimed by Virtue of former Purchases, there is this Clause, “And also, by Warrants to be issued as aforesaid, to grant to any Person or Persons who shall apply for the same, and to their Heirs and Assigns for ever, any vacant Lands within the said Province and Counties, or any of them, upon, by and under the Same Terms, Methods, Rents and Reservations, as have of late been used and practised in the said Land Office, but for no less Price, Condition, Rent or Reservation in any wise.” That is, for Fifteen Pounds, Ten Shillings, per Hundred Acres, Purchase Money, and Four Shillings and Twopence Sterling Quitrent. And now will the Governor give us Leave to ask a Question or two in our Turn? “How could he think that Lands might be granted away, without any Purchase Money, and free of Quitrent for Fifteen Years, under the Powers of a Commission which expresly forbids his granting any” under less Price, Condition, Rent or Reservation whatsoever, than has of late been used and practised in the Land Office? How could he think of referring us to such a Commission for his Power to make those Grants, when he knew it was never there? How could he slight his Reputation so much, as to hazard such an Imposition on the Assembly and whole Province! one so easily detected! We make no further Remarks on this, lest we should again incur the Censure of treating our Governor in an “unbecoming Manner.”
“The Proposal, however, the Governor is pleased to say, was made with a good Intention; and had we raised Money for an Expedition to the Westward, and for encouraging Settlers, he should then have made an Offer of the Lands by Proclamation, letting the Adventurers know, that they were to have the Choice of the Lands, in Preference to all others, with every Thing else that could reduce the Offer to a Certainty, which there was no Necessity of doing in a Message to us, barely mentioning the Thing, and recommending to us to grant an Aid to those that should become Settlers.” It is remarkable how slowly and gradually this generous Offer is squeezed out. We never heard a Word of it during all the Time of General Braddock’s Expedition, for which Recruits were raised both in this and the neighbouring Colonies, tho’ the Governor brought over with him, and had in his Pocket all the while, that “certain Power of Attorney, called a Commission of Property,” to which we are referred for his Powers of making the Offer. But as soon as the House had voted to raise Fifty Thousand Pounds by a Tax on all the Estates in the Province, real and personal, down comes a Message, containing a Proposal to grant Lands to the Soldiers who should engage in the Expedition; a Proposal made with a good Intention, as the Governor says; that is, with an Intention to get the Proprietary Estate exempted from the Tax, by seeming to offer an Equivalent in another Manner; but worded in the most cautious Terms, as became an Offer made without Authority; and so as indeed to offer Nothing that could affect the Proprietary; for the Quitrent to be reserved, not being ascertained, but left in the Proprietary’s Breast, he might, when the Patents were to issue, demand a Quitrent greater than the Worth of the Land. This being observed, and talked of, we had another Message, intimating that the Quitrent to be reserved should be only the common Quitrent of Four Shillings and Two-pence Sterling, per 100 Acres. But still the Land was no otherwise described than as West of the Allegheny Mountains; leaving the Proprietary at Liberty, after the Conquest should be made, to pick out, according to the modern Practice, all the best Lands for himself and his Friends, and offer the Adventurers such as they would be sure not to accept of under that Rent. And this being pointed out, we are now told, “that a future Proclamation is to give them the Choice of the best Lands; but it was not necessary to mention this to us in a Message recommending to us the Granting an Aid to those Settlers.” If we were to grant Aids to the Settlers on Proprietary Lands, was it not proper for us, as Guardians of the People, to know the Terms on which they were to hazard their Lives, and see that those Terms were good in themselves, and the Offer duly ascertained? We conceive, may it please the Governor, that whenever we grant an Aid for the Encouragement of such Settlers, it will be proper to have the Terms ascertained by the same Law, and not left to the precarious Effect of a Proclamation thereafter to be made by a Governor, in the Proprietary’s Behalf, without any apparent Power for so doing. If the Offer is well meant, a Law to ascertain it cannot hurt the Proprietaries: The Recovery of the Country, and the Settlement of the Lands, are two distinct Things. Let us first join equitably in the Tax for the Recovery; and whenever the Governor shall be willing to pass such a Law, we are not averse to giving the Proposal of granting Lands a full and mature Consideration; and affording such equivalent Encouragement to Settlers, in Provisions, &c. as we mentioned in our former Message. But if he can pass such a Law to grant the Proprietary’s Lands, contrary to the Prohibition in his Commission, may he not full as well pass the Bill for taxing the Proprietaries Estate?
We cannot leave this Point, without a Word or two in Justification of ourselves, against the heavy Charge of depreciating, from a bad Temper of Mind, this generous Offer, that would have had such good Effects in promoting the publick Service and Safety. We would not be misunderstood; we look upon it that Lands may be made a valuable Encouragement, but we do not see any Generosity in offering them to the Recoverers at double the Market Price. The Encouragement to Adventurers is not diminished, but rather increased, by our telling them where they may, for their Service in the same Expedition, have Lands equally good and more convenient on better Terms. For the Virginia vacant Lands are many of them nearer to navigable Water than the good Western Lands of this Province, and equally well accommodated by the Waggon Road made by the late Army. It is true, the Proprietaries Price is Fifteen Pounds Ten Shillings per Hundred Acres, with a Quitrent of Four Shillings and Two-pence Sterling. Numbers who imprudently made Improvements before they obtained a Title were obliged to give that Price; and the great Assistance our Loan-Office afforded, by furnishing Money to poor People on low Interest, and taking it again in small Payments, thereby enabling them to purchase Lands, an Advantage they could not have elsewhere, might encourage many to stay in the Country, and take up Lands on those Terms. But that is now over; for the Act is near expiring, and it seems we are to have no more of the Kind; and when that Encouragement had its full Force, was it ever known that any People came from Virginia to purchase here, on account of the superior Goodness or Convenience of our Lands? On the contrary, have not many Thousands of Families gone from hence thither, and within these few Years settled fifteen or twenty new Counties in that Colony? Have not Thousands likewise left us to settle in Carolina? Had not the exorbitant Price at which the Proprietaries held their Lands, and their Neglect of Indian Purchasing in order to keep up that Price, driven these People from among us, this Province would at this Day have been in a much more flourishing Condition. Our Number of Inhabitants and our Trade would, in all Probability, have been double; we should have been more able to defend the Proprietary’s Estate and pay his Tax for him, and possibly more willing: But they are gone, and gone for ever, and Numbers are going after them! And if the new Politicks prevail, and our distinguishing Privileges are one by one to be taken from us, we may, without the Gift of Prophecy, venture to foretel, that the Province will soon empty itself much faster than it ever filled.
In fine, this Offer was in Fact a mere Illusion, intended first to impose on the Assembly, and then on the People; it was likewise to figure with at Home in the Eyes of the Ministry. We discovered the Deception, and the Governor is offended that we did not keep the Secret. He is “astonished that we should depreciate an Offer which would have had very good Effects, and induced many to have gone on the Expedition, and become Settlers, that would not otherwise have thought of doing either.” May it please the Governor, as bad an Opinion as he is pleased to entertain of us, we have some Conscience; and would not chuse, by our Silence, to have any Share in the Disappointment and other ill Consequences which might ensue to those who should have gone on that vague, empty, unwarranted Offer, and not otherwise have thought of it. And we, in our Turn, may be astonished that the Governor should expect it of us.
We are in the next Place told by the Governor, “that we take a very nice Distinction between the Proprietary as Owner of Land, and the Proprietary as chief Governor, and say, we do not tax him as Governor, but as a Land-holder and Fellow-subject.” Our Words are, “We do not propose to tax him as Governor, &c.” but the Governor by carefully omitting the Word propose, in his Quotation, gives himself an Opportunity of expatiating on the Absurdity and Insolence of our inverting the Order of Things, and assuming a Power to tax the Proprietaries, “under whom, he is pleased to say, we derive the Power of acting as an Assembly.” Had the Word propose been honestly left in its Place, there would have been no Room for all this Declamation; and the Demand, How came YOU by a Right to tax them? might have well been spared; since, tho’ we as an Assembly have no Right to tax the Proprietary Estate, yet the Proprietary and Assembly together have surely such a Right; and as he is present “by his own particular Representative the Governor,” we may have a Right to propose such a Thing to him, if we think it reasonable. Especially since we do not, as the Governor imagines we do, derive our Power of acting as an Assembly from the Proprietary, but from the same Royal Charter, that impowers him to act as Governor.
We had been told in a former Message, that the Proprietary ought to be exempt from Taxes, for he was a Governor, and Governors were exempt by the Nature of their Office: We reply’d, that he did not govern us, but the Province supported his Lieutenant to do that Duty for him. On this the Governor now makes the following Observation, “It may be very true, as you say, that the Proprietaries do not govern you; but that is not owing to any Want of a legal Authority in them, but from another Cause, that I need not mention here.” We were reproached in the Beginning of this Message, as playing with Words; and the Governor, it seems, has now caught the Infection. The Reason we gave why the Proprietary could not be said to govern us, was a plain One; but the Governor insinuates some other Cause without explaining it, that there may be Room for the Reader’s Imagination to make it any Thing or every Thing that is bad. We dislike these dark Innuendoes, and shall speak our Minds openly. It may be thought rude and unpolite, perhaps, but it is at least fair and honest, and may prevent Misunderstandings. If therefore the present Proprietaries do not govern us, it is because they never assumed the Government in their own Persons, but, as we said before, employ a Deputy; and if the Deputy does not govern us, it is not because we are ungovernable or rebellious, as he would insinuate, nor for Want of sufficient Power in his Hands by the Constitution; but because he has not that Spirit of Government, that Skill, and those Abilities, that should qualify him for his Station.
The Governor is pleased to tell us, “That our Distinction between the Proprietary as Owner of Land, and the Proprietary as chief Governor, has no Existence in Law or Reason.” We shall endeavour to shew him, that it exists in both with regard to the King, and therefore presume it may with regard to the Proprietary. The Governor tells us likewise, as a Matter of Law, “that the King can have no private Estate, but from the Dignity of his Office holds his Lands in Right of the Crown.” We are not any of us Lawyers by Profession, and would not venture to dispute the Governor’s Opinion, if we did not imagine we had good Authority for it: We find in Viner’s Abridgment, an allowed Book, Title Descent of Lands, these Observations, which we hope may be satisfactory to the Governor in both Points. It is there said, “That the King has two Capacities, for he has two Bodies, of which the one is a Body natural, consisting of natural Members, as every other Man is; the other is a Body politick, and his Members thereof are his Subjects. He may take in his Body natural, Lands or Tenements, as Heir to any of his Ancestors; and also in this Capacity may purchase to him and his Heirs, and his Heirs shall retain it, notwithstanding that he is removed from the Royal Estate. And he may also take or purchase Lands or Tenements in Fee in his Body Politick, that is to say, to him and to his Heirs Kings of England, or to him and to his Successors Kings of England; and so his double Capacity remains, as it does in other Persons who have a double Capacity, as Bishop or Dean,” &c. We presume that our Proprietaries hold the Manors they have laid out to themselves, and the other Lands they may have repurchased in their Province, in their private Capacities, as Thomas Penn, or Richard Penn, and not in their Capacity of chief Governor. The Governor is pleased to allow, “that one Reason why the King’s Fee Farm Rents are taxed in England, may be, that the Land Tax should not fall heavier upon other Lands in the same District.” It seems to us a good Reason, and to hold as well in our Case. For should the Proprietaries go on encreasing their already enormous Estate, sue and recover all their Mortgages, add Field to Field, and make Purchase after Purchase, till the Number of Freeholders in the Province is reduced to a Handful; Can it be thought reasonable that every Estate as it comes into their Hands shall be exempt from Taxes, and the Burden of supporting the Government, and defending the Province, thrown all upon the Remainder? And yet this must be the Case if our Distinction has, as the Governor says, no Existence in Law or Reason.
The Governor denies that the Fees and Perquisites he enjoys are paid for Support of Government; they are, he says, “only moderate Fees consented to be fixed by Law, as Considerations for the Business done; and the Publick-house Licences, which are the chief of them, were originally granted by Charter.” This latter Assertion is quite unintelligible to us. We can find no such Grant in the Royal Charter, nor can we conceive how the Proprietary can grant a Fee to himself by his own Charter. The Governor is a Stranger here, and may be unacquainted with the Rise and Establishment of what is called the Support of Government among us. He will therefore permit us to relate it to him, as we have received it from our Ancestors, and find Traces of it on our Records. When the first Settlers purchased Lands from the Proprietary, he demanded, besides the Consideration Money, that a Quitrent should be reserved and paid to him and his Heirs yearly for ever. They objected against this as a disagreeable and unreasonable Encumbrance; but were told, that the Proprietary being also Governor, though he took the Purchase Money for the Land as Proprietary, he reserved the Quitrents to be paid for his Support as Governor; for that Government must be supported, and these Quitrents would be the most equal and easy Tax, and prevent the Necessity of other Taxes for that Purpose here, as they did in the King’s Government of Virginia. These Reasons induced them to acquiesce in it. But the Proprietaries Affairs calling him to reside in England, and the Quitrents, then but few, being all wanted to support him there, a Lieutenant Governor became necessary, and also a Support for that Lieutenant, as the Proprietary, through the Necessity of his Affairs, was unable to support him. The Publick-house Licences and other Licences and Fees were pitched upon for this second Support, and by perpetual Laws were given to the Governor for the Time being. But Governors, a Sort of Officers not easily satisfied with Salary, complaining that these were insufficient to maintain suitably the Dignity of their Station, occasional Presents were added from Time to Time; and those at Length came to be expected as of Right, which, if conceded to, and established by, the People, would have made a third Support. Our Situation at this Time is, that the present Proprietaries claim, and enjoy the Quitrents (which were the first Support) as Part of their private Estate, and draw them to England where they reside, remote from their Government, supplying their Place here by a Lieutenant. The Lieutenant takes and enjoys the Licence Money, and other Perquisites, which were the second Support, and though he has from Thirty Shillings to Three Pounds for writing his Name only (the Secretary being paid Six Shillings besides for the Licence and Seal) says, they are only moderate Fees in Consideration for Business done. And now if we do not regularly give those additional Presents, which were only the Marks of our Good-will, and Tokens of the Satisfaction we had in a Governor’s Administration; every Thing else that a Governor enjoys is forgot, and we are charged both at Home and Abroad with the heinous Crime of presuming to withhold the Support of Government. Thus we see how soon Custom may become a Law, how thirsty a Thing Power is, and how hard to be satisfied. “Claims, as the Governor says, will never be wanting,” and if the People will give “whenever they are required” to give, they may soon be “stripped of every Thing they have a Right to enjoy.”
The Governor is pleased to acquaint us, that all the Fees and Perquisites of this Government do not amount, communibus Annis, to more than a Thousand Pounds, meaning, as we suppose, Sterling Money. This the Governor enjoys fully and freely, and we never interfere in his Disposition of it, any more than in the Proprietaries Disposition of the Quitrents. We think this a handsome Support for a Governor; and tho’ he calls it only moderate Fees for Business done; yet if he can earn One Thousand Pounds Sterling a Year in such Fees, the Business must certainly be a good One.
On our saying that some Proprietaries and Governors of petty Colonies assume more Prerogatives and Immunities than ever were claimed by their Royal Master, the Governor grows warm in Behalf of the Proprietaries, and demands, with all the Air of a Person conscious of being in the Right, What Instances can you give of that assuming Behaviour in your Proprietaries? We answer, The present Instance; for the King does not claim an Exemption from Taxes for his private Estate, as our Proprietaries do. Have they ever claimed any Rights or Prerogatives not granted them by the Royal Charter, or reserved by that of their Father? Yes, The Right of being exempt from Taxes for their Estate in Pennsylvania, when all their Fellow Subjects (for the Proprietaries are Subjects, tho’ the Governor seems to disdain the Term) both in England and America, not excepting even the Lords and Commons of Parliament, are now obliged to undergo a Tax for the Recovery of Part and Defence of the rest of that very Estate. This Right is not granted them by the Royal Charter, nor could it be reserved by their Father’s Charter. Can you lay to their Charge one Instance of Injustice or Severity? This is an Act of Injustice and Severity, to insist that the People shall not be allowed to raise Money for their own Defence, without they will agree to defend the Proprietary Estates gratis. If this be comply’d with, and the War continues, what shall hinder them another Year, when the Fifty Thousand Pounds is expended, to require, that before we are allowed to raise another Sum for the same Purpose, we shall agree not only to defend their Lands, but to plough them: For this their Lieutenant may alledge the “Usage and Custom” in Germany, and put us in Mind, that we are chiefly Germans. Who can assure us, that their appropriated Lands, so long kept untenanted and idle, are not reserved in Expectation of some such fortunate Opportunity? Can other Instances, in Answer to the Governor’s Questions be necessary? If he thinks it discreet to insist on more, they may soon be at his Service.
We are then desired to turn our Eyes on our own Conduct, and charged in high Terms with “taking upon ourselves great and mighty Powers; dispensing with positive Laws, and claiming a Right of disposing of all Publick Money, a Right of keeping our Proceedings a Secret from the Crown, with, as the Governor is pleased to say, many others, unknown to an English Constitution, and never heard of in the other Plantations.” A round Charge, but not more easily made than answered. The Governor allows, “that we have all the Powers and Privileges of an Assembly, according to the Rights of the Free-born Subjects of England, and as is usual in any of the King’s Plantations in America;” and we neither claim nor practice any but what is usual in some or other of them. We claim no Right of dispensing with Laws. The Right of disposing of our own Money, we think is a natural Right, and we have enjoyed it ever since the Settlement of the Province, and constantly been in the Exercise of it in every Instance, except perhaps in a few, where, on extraordinary Occasions, we have chosen to make special Appropriation by a particular Law. It is also possessed and practised by several other Assemblies. We have moreover the Right of disposing of the present Revenue by positive Laws, which have received the Royal Assent. This natural and legal Right, as we contend it is, was never denied us, or called in Question, as we know of, but by our present Proprietaries. Their ever hearty Friend, the late Governor’s Father, who had lived many Years among us, and was skilled in our Laws, in a solemn Speech, recorded in our Minutes, mentions this as one of our Civil Rights, among the other Happinesses of our Constitution, with which he was thoroughly acquainted. Our inserting therefore in the Bill a Clause, that the Governor should have a Voice in the Disposition of the Money intended to be raised, was partly in Consideration that the Proprietary was, by the Bill, to contribute in Proportion to his Estate, and to avoid unseasonable Disputes; but since we are daily more and more convinced that the Governor is no Friend to our Country, and takes a Pleasure in contriving all possible Methods of Expence, to exhaust our Funds, and distress our Affairs (of which the present exorbitant Demand of Five Thousand Pounds, besides what we have already paid, for cutting a Road, an Undertaking he engaged us in on a Computation of its costing Eight Hundred Pounds, and which if this be due must cost us about an Hundred Pounds per Mile) it will become us to be more particularly careful how our Publick Money shall be expended, when the greatest Sums which can be raised upon this young Colony must fall so far short of what may become absolutely necessary for our common Security.
That we claim a Right of keeping our Proceedings a Secret from the Crown, another of the Governor’s groundless Accusations, has been twice refuted, and is yet a third Time courageously repeated; though all the Province knows that our Votes and Proceedings are every Year printed and published, and have been so for these Thirty Years past and more. Equally groundless are the [many others] which the Governor forbears to particularize. Could he have thought of one that had the least apparent Foundation, he would not have spared to mention it.
Plans and Schemes of aggrandizing ourselves the Governor has often charged us with, and now repeats the Charge. He affects to consider us as a permanent Body, or some particular Order of People in the State, capable of planning and scheming for their own particular Advantage, distinct from that of the Province in general. How groundless this must be, is easily conceived, when ’tis considered, that we are pick’d out from among the People by their Suffrages, to represent them for one Year only; which ended, we return again among the People, and others may be, and often are, chosen in our Places. No one of us knows a Day before the Election that he shall be chosen, and we neither bribe nor sollicit the Voters, but every one votes as he pleases, and as privately as he pleases, the Election being by written Tickets folded up and put into a Box. What Interest can such a Body have, separate from that of the Publick? What Schemes can a Sett of Men, continually changing, have, or what Plans can they form to aggrandize themselves, or to what Purpose should they have or form them? If the little Power allowed us by the Constitution was fixed in our particular Families, and to descend to our Heirs, as the Proprietary Power does in their Family, we might then be suspected of these aggrandizing Plans and Schemes, with more Appearance of Probability. But if any of us had such Schemes, the Want of a single Vote in any Election might totally disconcert them, there being no Tenure more precarious than that by popular Esteem or Favour.
The Governor next considers what we have said relating to the Act for raising County Rates and Levies, and is pleased to say, that “he does not see why the Proprietary Estate in each County is not benefited in common with other Estates, and by the same Means.” That the Proprietaries Estate should be excused in a County Rate, at least so far as that Rate is levied for the Payment of Assemblymens Wages, appears to us equitable; for it would seem unreasonable to tax an Estate to defray their Expences, if the Possessor had no Vote in chusing a Representative in that House. But we conceive it is widely different in a Provincial Tax, where the common Interest and Security of all are concerned; and yet if the Proprietaries should purchase Estates which have usually been taxed by the County Rate and Levy Act for that Purpose, we presume those Estates ought to continue to pay their Assessments. It was the Opinion of the Sollicitor General in King William’s Time, that the Lords had no Right to vote in the Elections of a Commoner, because they were not Contributors to the Expences of a Knight of the Shire or Burgess; and they were not Contributors to that Expence, because they were of another House. But if they purchased Lands which were, before such Purchase, chargeable with those Expences, those Lands should, notwithstanding that Purchase, continue chargeable therewith by Law; altho’ before the Act, the Lands the Lords were seized of, or purchased, were excused from that Charge. But tho’ such Lands were excused from these Rates, will any One from thence alledge, that the Lords are exempted from paying the national Taxes? As for the rest of the Expences provided for by that Act, we thought, as the Proprietary cultivated no Lands in any of the Counties, but let them lie for a Market, he had probably no Sheep that might suffer by Wolves, Poultry by Foxes, or Corn by Crows and Blackbirds, &c. and therefore might reasonably be excused from those Taxes that were to raise Money to destroy such Vermin. But on farther Consideration, we are willing to give up that Point to the Governor, and agree that their Estates may on other Considerations be equally benefited; concluding withal, that they ought therefore equally to pay. For as to the Conditions of Consent the Governor mentions, they are merely imaginary, tho’ the Governor speaks of them with the same apparent Assurance as if he had the Contract between the then Governor and Assembly under Hand and Seal in his Possession. The exempting Proviso in that Act, the Governor says, is “declarative of the Rights of the Proprietaries Station, of which the People in general might be ignorant.” Be it so then; and let us see what are the Words: “Provided also, that the Proprietary and Governor’s proper Estate shall not be liable to be rated or assessed by Virtue of THIS Act.” We submit. Their Estate must not be taxed by Virtue of that Act, for the Purposes intended by that Act: ’Tis the Right of their Station, it seems. But is this a Reason, why they should not be taxed by any other Act for any other Purposes, or by another Act for the same Purposes, when it shall become reasonable and necessary?
There is in the same Act an Exemption from the same Tax, of all “unsettled Tracts or Parcels of Land,” belonging to any Person whatsoever. Is this too, “declarative of the Right of such Landholders Station,” and does it expresly declare, that those Gentlemen are “not liable to Taxes?” If so, why did not the Governor object to that Part of our Bill likewise, which proposes to tax all located Lands, on this Occasion, whether settled or unsettled. Those plain Words, The Proprietary Estate shall not be liable to be rated by Virtue of THIS Act, must be stretched on the Rack before they can be extended, as the Governor extends them, to a general Declaration, “that the Proprietary Estate is not liable to Taxes.” But he is a dextrous Disputer, and can at Pleasure change the Meanings of the plainest Words, and make them signify more or less, as it suits his Purpose. As, for another Instance; we had asked this Question, “Whether, supposing the Proprietary Estate to be taxed, it would be equitable that he should have a Negative in the Choice of the Assessors, since that would give him Half the Choice, tho’ he were to pay perhaps not a Hundredth Part of the Tax?” The Governor eagerly lays hold of these very loose and uncertain Words [“tho’ he were to pay PERHAPS not a Hundredth Part”] which are introduced merely for the Argument Sake, and construes them into a Determination of what would be the Proprietaries Proportion, which he is pleased to agree to, by telling us, “I think WITH YOU that the Proprietary Tax would not be more than a Hundredth Part of the whole,” when ’tis plain we had no Thought at all of fixing any Proportion to be paid by the Proprietary Estate, or any other Estate, being destitute of the proper Informations, and having by the Bill left that Matter to the Commissioners and Assessors, who were to have before them the Constables Returns, and to be sworn, or solemnly affirmed, to do equal Justice, after informing themselves of the Value of Estates in the best Manner they could, by all the Means in their Power. But had we mentioned Thousandth or Ten Thousandth Part, we make no Doubt the Governor would have been complaisant enough to think with us in that Particular, tho’ we should differ in every Thing else.
The Governor “cannot easily conceive,” he is pleased to say, “that a Negative upon a Choice is Half that Choice, or indeed any Part of it.” We think a Negative may be in Effect more than Half the Choice, and even amount to the Whole, if it be repeated till there is no Choice left but that which the Possessor of the negativing Power chooses. The Peers of Great Britain have no Vote, nor can they intermeddle in the Election of a Commoner; and yet the Commons claim it as a fundamental Right to subject their Estates to Taxes by a Bill, the whole of which the Lords must either refuse or pass. And that august Body, who contribute so largely to the Publick Stock, acquiesce in it as a sufficient Security for their Estates. But our Proprietaries are unhappily of different Sentiments, and cannot think themselves safe, unless their whole Estate here be entirely exempted, and the Burden of defending it become an additional Weight to the Taxes on our Mother Country, and on the Freemen of this and the neighbouring Colonies.
The Governor is grievously offended at an Expression in our Message, that we have in our Bill ALLOWED him a Share in the Disposition of the Fifty Thousand Pounds; and thunders over us in a Storm of angry Questions, “Is it from you, Gentlemen, that I derive the Right of governing this Province, or from your Allowance that I have a Voice in the Legislature? Are you the sovereign Disposers of Power? Have you the Right to give and take away at Pleasure? If not, Whence that lofty Claim of allowing your Governor a Share in the Disposition of the Publick Money?” If the Governor will but have a little Patience, we shall endeavour, by a few cool sober Questions, to explain this Matter to him as well as we are able. Are not all Money Bills to take their Rise in the House? Can he possibly have any Share in the Disposition of publick Money if it is not raised? and can it be raised without our Allowance? Has the Governor a Right to make any Amendments to a Money Bill? If, therefore, a Clause is put into such Bill, giving him a Voice in the Disposition of our Money, must not such Clause be first allowed by us to be inserted? To what Purpose then were all those haughty Questions! We shall answer them in a few Words. We are not “the sovereign Disposers of Power;” nor does the Governor “derive from us the Right of governing this Province:” It were a vain Thing in us to say it, since his being our Governor would alone be a sufficient Proof to the contrary.
The Governor is pleased to say, that he studiously avoided every Thing that could renew the Disputes subsisting between us; and earnestly recommended the same Temper of Mind to us. This may be right, so far as relates to his first Speech at the Opening of the Session; but in his Amendments to our Bill, it appeared to us, that he studiously proposed every Thing that he thought could disgust us, in hopes of engaging us in some other Dispute that that on taxing the Proprietaries Estate, and of making the Bill with the Session ineffectual and abortive. Why else, among other Things, did he strike out that harmless Part of the Preamble, which gave, as a Reason for the Bill, the Exhausting of our Treasury by our late expensive Grants of Provisions, &c. to the King’s Use. He did not chuse the Bill should mention any Thing we had done, lest by that Means it should reach the Royal Ear, and refute his repeated Accusations that we “had done nothing, nor would do any thing, for Defence of the Country;” when he knows in his Conscience we have given all in our Power; and it was well we had it in our Power to give something, otherwise neither the British nor New-England Troops would have had the Provisions we furnished; for could the Governor possibly have done it, we have Reason to believe he would have defeated our Grant: He can no more bear to let us do any Thing commendable, than he can bear to hear what we have done mentioned.
It is true the Governor recommended a good Temper of Mind to us: He can make plausible Speeches, that will read well in other Places where his Conduct is not known. Indeed they appear not so much to be made for us as for others; to shew the Ministry at Home his great Zeal for his Majesty’s Service and Concern for the Welfare of this People! and to recommend himself, as it should seem, to some better Post hereafter, rather than to obtain the present Points that seem to be persuaded. For of what Avail are the best Speeches, not accompanied with suitable Actions? He has recommended Dispatch in very good Words, and immediately hatch’d some Dispute to occasion Delay. He can recommend Peace and Unanimity in fine and moving Language, and immediately contrive something to provoke and excite Discord; the settled Scheme being, not to let us do any Thing that may recommend us to those with whom he would ruin us. He would appear to be in great Earnest to have something done, and spurs violently with both Heels, but takes Care at the same Time to rein-in strongly with both Hands, lest the Publick Business before us should go forward. When we offer’d him to raise Money on the Excise, a Method long in Use, and found easy to the People, he quarrelled with us about the Time of extending the Act, complained it would raise too little, and yet was for shortening the Term. Obsolete Instructions were mustered up against it, though Acts of the same Kind had been since passed by the Crown. Acts of Parliament made for other Colonies were to be enforced here, and the like. Then he called out for a Tax, which the Proprietaries themselves (in their Answer to our Representation) allowed to be the most equitable Way of raising Money; thinking, it is like, that we should never agree to a Tax. But now when we offer an equitable Tax on all Estates real and personal, he refuses that, because the Proprietaries are to be taxed!
The Governor thinks himself injuriously treated by our Request, “that he would not make himself the hateful Instrument of reducing a free People to the abject State of Vassalage,” and asks, “What Grounds have you, Gentlemen, for this heavy Charge? What Laws of Imposition abhorrent to common Justice and common Reason have I attempted to force down your Throats?” &c. A Law to tax the People of Pennsylvania to defend the Proprietary Estate, and to exempt the Proprietary Estate from bearing any Part of the Tax, is, may it please the Governor, a Law abhorrent to common Justice, common Reason, and common Sense. This is a Law of Imposition that the Governor would force down our Throats, by taking Advantage of the Distress of our Country, the Defence of which he will not suffer us to provide for, unless we will comply with it. Our Souls rise against it. We cannot swallow it. What other Instance would the Governor desire us to give of his endeavouring to reduce us to a State of Vassalage? He calls upon us for an Instance. We give him the very Law in Question, as the strongest of Instances. Vassals must follow their Lords to the Wars in Defence of their Lands; our Lord Proprietary, though a Subject like ourselves, would send us out to fight for him, while he keeps himself a thousand Leagues remote from Danger! Vassals fight at their Lords Expence, but our Lord would have us defend his Estate at our own Expence! This is not merely Vassalage, it is worse than any Vassalage we have heard of; it is something we have no adequate Name for; it is even more slavish than Slavery itself. And if the Governor can accomplish it, he will be deemed the hateful Instrument (how much soever he is disgusted with the Epithet) as long as History can preserve the Memory of his Administration. Does the Governor think to exculpate himself, by calling upon us to prove him guilty of Crimes we have never charged him with? Whose Liberty have I taken away? Whose Property have I invaded? If he can force us into this Law, the Liberty and Property, not only of one Man, but of all the Men in the Province, will be invaded and taken away; and this to aggrandize our intended Lord, encrease and secure his Estate at our Cost, and give him the glorious Privilege that no British Nobleman enjoys, of having his Lands free from Taxes, and defended gratis. But what is the Loss of even Liberty and Property, compared with the Loss of our good Name and Fame, which the Governor has, by every Artifice, endeavoured to deprive us of, and to ruin us in the Estimation of all Mankind. Accusations secretly despersed in the neighbouring Provinces and our Mother Country; nameless Libels put into the Hands of every Member of Parliament, Lords and Commons! But these were modest Attacks compared with his publick Messages, filled with the most severe and heavy Charges against us, without the least Foundation; such as those in his Message of the Sixteenth of May last; some of which, tho’ then fully refuted, he now ventures to renew, by exclaiming in these Terms, “Had you any Regard for your bleeding Country, would you have been deaf to all the affectionate Warnings and Calls of his Majesty? and would you have refused the proper, necessary and timely Assistance to an Army sent to protect these Colonies?” For is it not well known that we have essayed every Method, consistent with our Rights and Liberties, to comply with the Calls of the Crown, which have frequently been defeated either by Proprietary Instructions or the Perverseness of our Governor? Did we not supply that Army plentifully with all they ask’d of us, and even more than all? in Testimony of which, have we not Letters from the late General, and other principal Officers, acknowledging our Care, and thanking us cordially for our Services? These Things are well known here: But there is no Charge that the Governor cannot allow himself to throw out against us, so it may have the least Chance of gaining some small Credit some where, though of the shortest Continuance.
In fine, we are sincerely grieved at the present unhappy State of our Affairs; but must endeavour patiently to wait for that Relief which Providence may, in due Time, think fit to favour us with, having, if this Bill is still refused, very little farther Hopes of any Good from our present Governor.
